907 F.2d 151
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leo SPURLING, Plaintiff-Appellant,v.John WIGGINTON;  William C. Seabold;  Glenn Haeberlin;Patti Webb;  Steve Berry, Defendants-Appellees.
No. 90-5330.
United States Court of Appeals, Sixth Circuit.
June 27, 1990.

Before KRUPANSKY and ALAN E. NORRIS, Circuit Judges and LIVELY, Senior Circuit Judge.

ORDER

1
Leo Spurling appeals an order of the district court which dismissed his civil rights action.  He now moves for the appointment of counsel.  Based upon a review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Spurling tendered an application for leave to proceed in forma pauperis and a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Western District of Kentucky.  In support of his request for a declaratory judgment, injunctive relief, and monetary damages, he alleged that during the pendency of the appeals from some of his convictions before the Kentucky Supreme Court, defendants improperly obtained his transfer from the Kentucky State Penitentiary at Eddyville to a prison located in the state of Oklahoma.  He maintained that this action was improper because living conditions in Oklahoma prisons were generally less desirable than those in Kentucky and he no longer had direct access to Kentucky legal materials or the attorneys who had been appointed to represent him in his appeals.  Based upon the principle that Spurling had no protectible interest in the determination of the place of his confinement, the district court concluded that those claims were frivolous and dismissed the complaint pursuant to 28 U.S.C. Sec. 1915(d).  Spurling then filed this appeal.


3
After a thorough review of the record, this court has concluded that the district court did not err in dismissing the complaint for reason of frivolity under 28 U.S.C. Sec. 1915(d).   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Accordingly, the motion for appointment of counsel is denied and the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.